NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3852-19

STATE OF NEW JERSEY,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

ROBERT L. FREEMAN, JR.,

     Defendant-Respondent/
     Cross-Appellant.
__________________________

                   Argued September 16, 2020 – Decided June 28, 2021

                   Before Judges Fuentes, Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Indictment No. 12-09-0396.

                   Dit Mosco, Acting Assistant Prosecutor, argued the
                   cause for appellant/cross-respondent (James L.
                   Pfeiffer, Acting Warren County Prosecutor, attorney;
                   Dit Mosco, of counsel and on the brief).

                   John P. Flynn, Assistant Deputy Public Defender,
                   argued the cause for respondent/cross-appellant
                   (Joseph E. Krakora, Public Defender, attorney; John P.
                   Flynn, of counsel and on the brief).
PER CURIAM

      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                       2                                  A-3852-19